Exhibit 10.17
AMENDED 2006 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------



 



 

COREL CORPORATION
EQUITY INCENTIVE PLAN
SECTION 1. PURPOSE. The purposes of this Corel Corporation Equity Incentive Plan
(the “Plan”) are to encourage selected employees, officers, directors and
consultants of, and other individuals providing services to, Corel Corporation
(together with any successor, the “Company”) and its Affiliates (as defined
below) to acquire a proprietary interest in the growth and performance of the
Company, to generate an increased incentive to contribute to the Company’s
future success and prosperity thus enhancing the value of the Company for the
benefit of its shareholders, and to enhance the ability of the Company and its
Affiliates to attract and retain exceptionally qualified individuals upon whom,
in large measure, the sustained progress, growth and profitability of the
Company depend.
SECTION 2. DEFINITIONS. As used in the Plan, the following terms will have the
meanings set out below:
“Affiliate” means, with respect to any entity, any entity that, directly or
through one or more intermediaries, is controlled by such entity, including any
entity in which such entity owns a significant equity interest, as determined by
the Committee.
“Award” means any Option, Share Appreciation Right, Restricted Share, Restricted
Share Unit, Performance Share Unit, or Other Share-Based Award granted under the
Plan.
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan.
“Blackout Period” means the period imposed by the Company, during which a
Participant may not trade in the Company’s securities and includes any period
during which a Participant has material non-public information, but does not
include any period when a regulator has halted trading in the Company’s
securities.
“Board” means the Board of Directors of the Company.
“Cause”, as used in connection with the termination of a Participant’s
employment, means (1) with respect to any Participant employed under a written
employment agreement with the Company or an Affiliate of the Company which
agreement includes a definition of “cause,” “cause” as defined in that agreement
or, if that agreement contains no such definition, a material breach by the
Participant of that agreement, or (2) with respect to any other Participant, the
failure to perform adequately in carrying out the Participant’s employment
responsibilities, including any directives from the Board, or the Participant
engaging in behavior in the Participant’s personal or business life as to lead
the Committee in its reasonable judgment to determine that it is in the best
interests of the Company to terminate the Participant’s employment.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated under it.
“Committee” means the Compensation Committee of the Board, provided, however, to
the extent deemed necessary or appropriate, a committee other than the
Compensation Committee may be designated by the Board to administer the Plan and
such other committee may be vested with any of the powers and responsibilities
hereunder and shall be considered the Committee for any and all of such purposes
hereunder. To the extent the Company desires to grant Incentive Stock Options,
such committee shall be composed of not less than two directors of the Company,
neither of whom shall be employees of the Company or its Affiliates and each of
whom shall otherwise be “outside directors” for purposes of Section 162(m) of
the Code. To the extent the Company is no longer a “foreign private issuer” as
defined in Exchange Act Rule 3b-4 and wishes to have a “Qualified Plan” as
defined in Rule 16b-3(b)(4), such committee shall be composed of not less than
two directors of the Company, each of whom are “non-employee directors” for
purposes of Exchange Act Section 16 and Rule 16b-3 thereunder.



--------------------------------------------------------------------------------



 



- 2 -

“Common Shares” means any or all, as applicable, of the common shares of the
Company and any other securities or property as may become the subject of
Awards, or become subject to Awards, pursuant to an adjustment made under
Section 4(b) of the Plan and any other securities of the Company or any
Affiliate or any successor that may be so designated by the Committee.
“Consultant” means any consultant of, or other individual providing services to,
the Company or any Affiliate, provided that, for purposes of Awards made to
individuals in Canada, a consultant means a person that (1) is engaged to
provide services to the Company and/or an Affiliate, other than services
provided in relation to a distribution of securities, (2) provides the services
under a written contract with the Company and/or the Affiliate and (3) spends or
will spend a significant amount of time and attention on the affairs and
business of the Company and/or the Affiliate.
“Control Person” means, with respect to any entity, a person that controls such
entity.
“Employee” means any employee of the Company or of any Affiliate.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Fair Market Value” means (1) with respect to any property other than the Common
Shares, the fair market value of that property determined by those methods or
procedures as may be established from time to time by the Committee and (2) with
respect to the Common Shares, the closing sale price reported for such Common
Shares on the date of reference on the Principal Market. If there is no closing
sale price reported on any such date, the Fair Market Value will be determined
by the Committee in accordance with the regulations promulgated under
Section 2031 of the Code, or by any other appropriate method selected by the
Committee.
“Good Reason”, as used in connection with the termination of a Participant’s
employment, means (1) with respect to any Participant employed under a written
employment agreement with the Company or an Affiliate of the Company, “good
reason” or similar term as defined in that written agreement or, if such
agreement contains no such definition, a material breach by the Company of that
agreement, or (2) with respect to any other Participant, a failure by the
Company to pay that Participant any amount otherwise vested and due and a
continuation of that failure for 30 business days following notice to the
Company of that failure.
“Incentive Stock Option” means an option granted under Section 6(a) of the Plan
that is intended to meet the requirements of Section 422 of the Code or any
successor provision.
“insider” has the same meaning as found in the Securities Act (Ontario), as
amended, and also includes associates and affiliates of the insider; and
“issuances to insiders” includes direct and indirect issuances to insiders.
“Non-Qualified Stock Option” means an option granted under Section 6(a) of the
Plan that is not intended to be an Incentive Stock Option. Any stock option
granted by the Committee which is not designated an Incentive Stock Option will
be deemed a Non-Qualified Stock Option.
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
“Other Share-Based Award” means any right granted under Section 6(e)(i) of the
Plan.
“Participant” means any individual granted an Award under the Plan.
“Performance Share Unit” means any right granted under Section 6(e) of the Plan.
“Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision of a government.
“Principal Market” means the principal stock exchange, quotation system or other
market on which the Common Shares are listed, admitted to trading, posted for
trading or quoted upon which has occurred the greatest trading



--------------------------------------------------------------------------------



 



- 3 -

volume of the Common Shares for the six months (or, to the extent the Common
Shares have not been listed, admitted to trading, posted for trading or quoted
for at least six months, the next longest period since the Common Shares were
initially listed, admitted to trading, posted for trading or quoted) prior to
the date of reference, provided, however, that to the extent deemed necessary or
appropriate, the Principal Market shall be as determined by the Committee in
accordance with applicable law, rules and regulations.
“Released Securities” means securities that were Restricted Shares but with
respect to which all applicable restrictions have expired, lapsed or been waived
in accordance with the terms of the Plan or the applicable Award Agreement.
“Restricted Shares” means any Common Shares granted under Section 6(c) of the
Plan, any right granted under Section 6(c) of the Plan that is denominated in
Common Shares or any other Award under which issued and outstanding Common
Shares are held subject to certain restrictions.
“Restricted Share Unit” means a right to receive a Common Share or the Fair
Market Value of a Common Share granted under Section 6(d) of the Plan.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Share Appreciation Right” means any right granted under Section 6(b) of the
Plan.
“Significant Event” means, unless otherwise defined in an Award Agreement or a
written employment agreement between the Company and a Participant (which
definition shall govern), the occurrence of any of the following events: (1) a
person or group of persons becomes the beneficial owner of securities of the
Company constituting 50% or more of the voting power of all outstanding voting
securities of the Company, (2) a majority of the Company’s Board as of the date
of adoption of this Plan (including any successors approved by the then existing
Board) cease to constitute a majority of the Board; (3) a merger, consolidation,
amalgamation or arrangement of the Company (or a similar transaction) occurs,
unless after the event, 50% or more of the voting power of the combined company
is beneficially owned by the same person or group of persons as immediately
before the event; or (4) the Company’s shareholders approve a plan of complete
liquidation or winding-up of the Company, or the sale or disposition of all or
substantially all the Company’s assets (other than a transfer to an Affiliate of
the Company); provided that the following shall not constitute a Significant
Event: (i) any person or group of persons becoming the beneficial owner of the
threshold of securities specified in (1) as a result of the acquisition of
securities by the Company or a subsidiary which, by reducing the number of
securities outstanding, increases the proportional number of securities
beneficially held by that person or group of persons, (ii) any acquisition of
securities directly from the Company in connection with a bona fide financing or
series of financings by the Company, (iii) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or its
Affiliates or (iv) beneficial ownership by Corel Holdings, L.P., its Affiliates
and/or its Control Persons or any increased ownership by any of them.
“U.S. Participant” means any Participant residing in the United States or who is
a U.S. citizen.
SECTION 3. ADMINISTRATION.

  (a)   The Plan will be administered by the Committee subject to the Committee
reporting to the Board as required by the Committee’s mandate.     (b)   Subject
to the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
will have full power and authority to, subject to the Plan: (1) designate
Participants; (2) determine the type or types of Awards to be granted to an
eligible Employee or other individual under the Plan; (3) determine the number
and classification of Common Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards; (4) determine the terms and conditions of any Award; (5) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Common Shares, other securities, other



--------------------------------------------------------------------------------



 



- 4 -

      Awards or other property, or canceled, forfeited or suspended, and the
method or methods by which Awards may be settled, exercised, canceled, forfeited
or suspended; (6) determine requirements for the vesting or exercisability of
Awards or performance criteria to be achieved in order for Awards to vest, the
acceleration of vesting or the waiver of forfeiture or other restrictions on
awards; (7) determine whether, to what extent and under what circumstances cash,
Common Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award under the Plan will be deferred either
automatically or at the election of the holder or of the Committee;
(8) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (9) establish, amend, suspend or waive any
rules and regulations and appoint any agents as it will deem appropriate for the
proper administration of the Plan; (10) determine whether awards will be
adjusted for dividend entitlements; (11) amend or adjust the terms and
conditions of outstanding Awards; (12) implement an Award exchange program, (13)
arrange for financing by broker-dealers (including payment by the Company of
commissions) and establish award exercise procedures, (14) establish procedures
for payment of withholding tax obligations with cash or shares and (15) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.     (c)   Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award will be within the sole discretion of the Committee, may be made at any
time and will be final, conclusive and binding upon all Persons, including the
Company, any Affiliate, any Participant, any holder or beneficiary of any Award,
any shareholder and any Employee.     (d)   Any reference in this Plan to the
date of termination or cessation or a Participant’s employment shall mean the
Participant’s last day of active employment and shall not include any period of
statutory, contractual or reasonable notice or any period of deemed employment.
    (e)   Notwithstanding the foregoing, the maximum number of Common Shares
underlying or relating to Awards which may be granted to any one Participant
under this Plan in any calendar year will not exceed 500,000 Common Shares,
subject to the adjustments provided in Section 4(b), and no Awards under this
Plan will be granted after December 31, 2015.     (f)   Notwithstanding anything
to the contrary in this Plan:

  (i)   the maximum number of securities of the Company issuable to insiders at
any time under (A) this Plan and (B) all of the Company’s other security based
compensation arrangements, shall not exceed ten percent (10%) of the Company’s
total issued and outstanding securities, subject to the adjustments provided in
Section 4(b); and     (ii)   the maximum number of securities of the Company
issued to insiders within any one year period under (A) this Plan and (B) all of
the Company’s other security based compensation arrangements, shall not exceed
ten percent (10%) of the Company’s total issued and outstanding common shares,
subject to the adjustments provided in Section 4(b).

SECTION 4. COMMON SHARES AVAILABLE FOR AWARDS.

  (a)   Common Shares Available. Subject to adjustment as provided in Section
4(b):

  (i)   Calculation of Number of Common Shares Available. The number of Common
Shares available for granting Awards under the Plan will be 6,850,000 any or all
of which Awards may be or may be based on Common Shares, any other related
security or any combination. In addition, no more than 500,000 Common Shares may
be issued on the exercise of Incentive Stock Options and no more than 700,000
Common Shares may be issued as Restricted Shares.



--------------------------------------------------------------------------------



 



- 5 -

  (ii)   Shares Becoming Again Available. If, after the effective date of the
Plan, any Common Shares covered by an Award granted under the Plan or to which
such an Award relates lapses, expires, terminates or is forfeited; are settled
in cash; or otherwise terminate or are canceled without the delivery of Common
Shares or other consideration, and Common Shares surrendered to the Company as
payment of exercise price, withholding tax or as part of an Award exchange
program will to that extent again be, or will become, available for granting
Awards under the Plan.     (iii)   Accounting for Awards. For purposes of this
Section 4,

  (A)   if an Award is denominated in or based upon Common Shares, the number of
Common Shares covered by that Award or to which that Award relates will be
counted on the date of grant of that Award against the total number of Common
Shares available for granting Awards under the Plan and against the maximum
number of Awards available to any Participant; and     (B)   Awards not
denominated in Common Shares may be counted against the total number of Common
Shares available for granting Awards under the Plan and against the maximum
number of Awards available to any participant in that amount and at such time as
the Committee determines under procedures adopted by the Committee consistent
with the purposes of the Plan;

      provided, however, that Awards that operate in tandem with (whether
granted simultaneously with or at a different time from), or that are
substituted for, other Awards may be counted or not counted under procedures
adopted by the Committee in order to avoid double counting.         Any Common
Shares that are delivered by the Company, and any Awards that are granted by, or
become obligations of, the Company, through the assumption by the Company or an
Affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company will, in the case of Awards granted to Participants who are
executive officers or directors of the Company, be counted against the Common
Shares available for granting Awards under the Plan.     (iv)   Sources of
Common Shares Deliverable Under Awards. Any Common Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Common
Shares or of outstanding Common Shares acquired on the open market.

  (b)   Adjustments. In the event that the Committee determines that any
dividend or other distribution (whether in the form of cash, Common Shares,
other securities or other property), recapitalization, stock split, stock
dividend, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Common Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Common Shares or other securities of the Company, or other similar corporate
transaction or event affects the Common Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee will, in any manner as it may deem equitable,
adjust any or all of (1) the number and kind of Common Shares (or other
securities or property) which thereafter may be made the subject of Awards,
(2) the number and kind of Common Shares (or other securities or property)
subject to outstanding Awards, and (3) the grant or exercise price with respect
to any Award or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award; provided, however, that the number of Common
Shares subject to any Award denominated in Common Shares will always be a whole
number.     (c)   Significant Events. If a Significant Event occurs, and unless
otherwise provided in an Award Agreement or a written employment contract
between the Company and a Participant and except



--------------------------------------------------------------------------------



 



- 6 -

      as otherwise set out in this paragraph, the Committee, in its sole
discretion, may provide that (1) the successor corporation will assume each
Award or replace it with a substitute Award, (2) the Awards will become
exercisable or vested in whole or in part upon written notice, (3) the Awards
will be surrendered for a cash payment, or (4) any combination of the foregoing
will occur. Awards to Participants who are directors of the Company shall
automatically become exercisable and vested in full on the occurrence of a
Significant Event. If a U.S. Participant is entitled to receive payments that
would qualify as excess “parachute payments’“ under Section 280G of the Code,
those payments may be reduced so that the participant is not subject to the
excise tax under Section 4999 of the Code if such a reduction would result in
the U.S. Participant receiving a greater after-tax payment.

SECTION 5. ELIGIBILITY. Any Employee, including any officer or employee-director
of the Company or of any Affiliate, and any Consultant of the Company or any
Affiliate will be eligible to be designated a Participant. A non-employee
director will be eligible to receive Non-Qualified Stock Options under the Plan.
No more than 500,000 Common Shares may be the subject of the total Awards
granted to any one Participant in any calendar year. In the case of any
“specified employee” who is a U.S. Participant, distributions may not be made
prior to the date which is 6 months after the date of separation from service
(or, if earlier, the date of death of the Employee). For purposes of the
preceding sentence, a specified employee is a key employee (as defined in
section 416(i) of the Code without regard to paragraph (5) thereof).
SECTION 6. AWARDS.

  (a)   Options. The Committee is hereby authorized to grant to eligible
individuals options to purchase Common Shares (each, an “Option”) which will
contain the following terms and conditions and with any additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee determines:

  (i)   Exercise Price. The purchase price per Common Share purchasable under an
Option will be determined by the Committee; provided, however, that the exercise
price will not be less than one hundred percent (100%) of the Fair Market Value
of a Common Share on the date of grant of that Option, or any other price as
required under Section 6(a)(iv).     (ii)   Time and Method of Exercise. Subject
to the terms of Section 6(a)(iii), the Committee will determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which, and the form or forms (including, without limitation, cash,
Common Shares, outstanding Awards, or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.     (iii)   Exercisability Upon Death,
Retirement and Termination of Employment. Subject to the condition that no
Option may be exercised in whole or in part after the later of: (1) the
expiration of the Option period specified in the applicable Award Agreement; and
(2) 10 days immediately following the end of a Blackout Period where a Unit
would expire during or within 10 days following the expiration of the Blackout
Period:

  (A)   Subject to the terms of paragraph (D) below, upon the death of a
Participant while employed or within three (3) months of retirement or
disability as defined in paragraph (B) below, the Person or Persons to whom such
Participant’s rights with respect to any Option held by such Participant are
transferred by will or the laws of descent and distribution may, prior to the
expiration of the earlier of: (1) the outside exercise date determined by the
Committee at the time of granting the Option, or (2) twelve (12) months after
such Participant’s death, purchase any or all of the Common Shares with respect
to which such Participant was entitled to exercise such Option immediately prior
to such Participant’s death,



--------------------------------------------------------------------------------



 



- 7 -

      and any Options not so exercisable will lapse on the date of such
Participant’s death;     (B)   Subject to the terms of paragraph (D) below, upon
termination of a Participant’s employment with the Company (x) as a result of
retirement pursuant to a retirement plan of the Company or an Affiliate or
disability (as determined by the Committee) of such Participant, (y) by the
Company other than for Cause, or (z) by the Participant with Good Reason, such
Participant may, prior to the expiration of the earlier of: (1) the outside
exercise date determined by the Committee at the time of granting the Option, or
(2) three (3) months after the date of such termination, purchase any or all of
the Common Shares with respect to which such Participant was entitled to
exercise any Options immediately prior to such termination, and any Options not
so exercisable will lapse on such date of termination;     (C)   Subject to the
terms of paragraph (D) below, upon termination of a Participant’s employment
with the Company under any circumstances not described in paragraphs (A) or
(B) above, such Participant’s Options will be immediately canceled to the extent
not theretofore exercised;     (D)   Upon (i) the death of the Participant, or
(ii) termination of the Participant’s employment with the Company (x) by the
Company other than for Cause (y) by the Participant with Good Reason or (z) as a
result of retirement or disability as defined in paragraph (B) above, the
Company will have the right to cancel all of the Options such Participant was
entitled to exercise at the time of such death or termination (subject to the
terms of paragraphs (A) or (B) above) for a payment in cash equal to the excess,
if any, of the Fair Market Value of one Common Share on the date of death or
termination over the exercise price of such Option for one Common Share times
the number of Common Shares subject to the Option and exercisable at the time of
such death or termination.     (E)   Upon expiration of the respective periods
set out in each of paragraphs (A) through (B) above, the Options of a
Participant who has died or whose employment has been terminated will be
canceled to the extent not theretofore canceled or exercised.     (F)   For
purposes of paragraphs (A) through (D) above, the period of service of an
individual as a director or Consultant of the Company or an Affiliate will be
deemed the period of employment.

  (iv)   Incentive Stock Options. The following provisions will apply only to
Incentive Stock Options granted under the Plan:

  (A)   No Incentive Stock Option will be granted to any eligible Employee who,
at the time such Option is granted, owns securities possessing more than ten
percent (10%) of the total combined voting power of all classes of securities of
the Company or of any Affiliate, except that such an Option may be granted to
such an Employee if, at the time the Option is granted, the exercise price is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Shares (determined in accordance with Section 2) subject to the Option, and the
Option by its terms is not exercisable after the expiration of five (5) years
from the date the Option is granted; and     (B)   To the extent that the
aggregate Fair Market Value of the Common Shares with respect to which Incentive
Stock Options (without regard to this subsection) are exercisable for the first
time by any individual during any calendar year (under



--------------------------------------------------------------------------------



 



- 8 -

      all plans of the Company and its Affiliates) exceeds $100,000, such
Options will be treated as Non-Qualified Stock Options. This subsection will be
applied by taking Options into account in the order in which they were granted.
If some but not all Options granted on any one day are subject to this
subsection, then such Options will be apportioned between Incentive Stock Option
and Non-Qualified Stock Option treatment in such manner as the Committee will
determine.

For purposes of this subsection, the Fair Market Value of any Common Shares will
be determined, in accordance with Section 2, as of the date the Option with
respect to such Common Shares is granted.

  (b)   Share Appreciation Rights. The Committee is hereby authorized to grant
to eligible Employees “Share Appreciation Rights.” Each Share Appreciation Right
will consist of a right to receive the excess of (1) the Fair Market Value of
one Common Share on the date of exercise or, if the Committee will so determine
in the case of any such right other than one related to any Incentive Stock
Option, at any time during a specified period before or after the date of
exercise over (2) the grant price of the right as specified by the Committee,
which will not be less than one hundred percent (100%) of the Fair Market Value
of one Common Share on the date of grant of the Share Appreciation Right, which
amount will be satisfied in cash or in Common Shares with a Fair Market Value
determined as at the applicable date, equal to such amount or in a combination
thereof. Subject to the terms of the Plan and any applicable Award Agreement,
the grant price, term, methods of exercise, methods of settlement and any other
terms and conditions of any Share Appreciation Right granted under the Plan will
be as determined by the Committee. The Committee may impose such conditions or
restrictions on the exercise of any Share Appreciation Right as it may deem
appropriate, provided that Share Appreciation Rights may be payable on a
deferred basis only to the extent provided for in the applicable Award
Agreement. Share Appreciation Rights may be granted in conjunction with a
related Option or separately as a free-standing Share Appreciation Right.    
(c)   Restricted Shares.

  (i)   Issuance. The Committee is hereby authorized to grant to eligible
Employees “Restricted Shares” which will consist of the right to receive, by
purchase or otherwise, Common Shares which are subject to such restrictions as
the Committee may impose (including, without limitation, any limitation on the
right to vote such Common Shares or the right to receive any dividend or other
right or property), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise, as the Committee may deem
appropriate.     (ii)   Registration. Restricted Shares granted under the Plan
may be evidenced in such manner as the Committee may deem appropriate,
including, without limitation, book-entry registration or issuance of a share
certificate or certificates. In the event any share certificate is issued in
respect of Restricted Shares granted under the Plan, that certificate will be
registered in the name of the Participant and will bear an appropriate legend
referring to the terms, conditions and restrictions applicable to those
Restricted Shares.     (iii)   Forfeiture. Except as otherwise determined by the
Committee, upon termination of a Participant’s employment for any reason during
the applicable restriction period, all of the Participant’s Restricted Shares
which had not become Released Securities by the date of termination of
employment will be forfeited and reacquired by the Company; provided, however,
that the Committee may, when it finds that a waiver would be in the best
interests of the Company, waive in whole or in part any or all remaining
restrictions with respect to the Participant’s Restricted Shares. Unrestricted
Common Shares, evidenced in any manner as the Committee will deem appropriate,
will be issued to the holder of Restricted Shares promptly after those
Restricted Shares become Released Securities.



--------------------------------------------------------------------------------



 



- 9 -



  (d)   Restricted Share Units. The Committee is hereby authorized to grant to
eligible Employees “Restricted Share Units” each of which will consist of the
right to receive one Common Share or cash equal to the Fair Market Value of one
Common Share, subject to the terms of any applicable Award Agreement and which
are subject to such restrictions as the Committee may impose which restrictions
may lapse separately or in combination at any time or times, in such
installments or otherwise, as the Committee may deem appropriate. The Committee
may impose any conditions or restrictions on the exercise of Restricted Share
Units as it may deem appropriate. The Committee may also grant Restricted Share
Units that are designated as “Deferred Share Units”, which may have all of the
rights and restrictions that may be applicable to Restricted Share Units, except
that the Deferred Share Units may not be redeemed for Common Shares or cash
equal to the Fair Market Value of Common Shares until the Participant has ceased
to hold all offices, employment and directorships with the Company and its
Affiliates.     (e)   Performance Share Units.

  (i)   The Committee is hereby authorized to grant to eligible Employees
“Performance Share Units.” Each Performance Share Unit will consist of a right,
(i) denominated or payable in cash, Common Shares, other securities or other
property (including, without limitation, Restricted Shares), and (ii) which will
confer on the holder thereof rights valued as determined by the Committee and
payable to, or exercisable by, the holder of the Performance Share Unit, in
whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee will establish.     (ii)   The initial
value of a Performance Share Unit will be established by the Committee at the
date of grant and, to the extent related to Common Shares, other securities or
other property will initially be equal to 100% of the Fair Market Value of a
Common Share, such other security or such other property on the date of grant.  
  (iii)   Subject to the terms of the Plan and any applicable Award Agreement,
the performance goals to be achieved during any performance period, the length
of any performance period, the amount of any Performance Share Unit granted, the
termination of a Participant’s employment and the amount of any payment or
transfer to be made pursuant to any Performance Share Unit will be determined by
the Committee and by the other terms and conditions of any Performance Share
Unit.     (iv)   The Committee will issue performance goals prior to the
commencement of the performance period to which such performance goals pertain.
The performance goals may be based upon the achievement of corporation-wide,
divisional or individual goals, or any other basis determined by the Committee.
The Committee may modify the performance goals as necessary to align them with
the Company’s corporate objectives if there is a subsequent material change in
the Company’s business, operations or capital or corporate structure.

  (f)   Other Share-Based Awards. The Committee is hereby authorized to grant to
eligible Employees “Other Share-Based Awards.” Each Other Share-Based Award will
consist of a right (1) which is other than an Award or right described in
Section 6(a), (b), (c), (d) or (e) above and (2) which is denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, Common Shares (including, without limitation, securities convertible into
Common Shares) as are deemed by the Committee to be consistent with the purposes
of the Plan; provided, however, that such right will comply, to the extent
deemed desirable by the Committee, with applicable law. Subject to the terms of
the Plan and any applicable Award Agreement, the Committee will determine the
terms and conditions of Other Share-Based Awards. Common Shares or other
securities delivered pursuant to a purchase right granted under this
Section 6(e)(i) will be purchased for such consideration, which may be paid by
such method or methods and in such form or forms, including, without limitation,
cash, Common Shares, other securities, other Awards, other property, or any
combination thereof, as the Committee will determine.



--------------------------------------------------------------------------------



 



- 10 -

  (g)   General.

  (i)   No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.     (ii)   Awards May Be Granted Separately or Together. Awards
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for any other Award, except that in no
event will an Incentive Stock Option be granted together with a Non-Qualified
Stock Option in such a manner that the exercise of one Option affects the right
to exercise the other. Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other awards.     (iii)   Forms of Payment Under Awards. Subject
to the terms of the Plan and of any applicable Award Agreement, payments or
transfers to be made by the Company or an Affiliate upon the grant, exercise or
payment of an Award may be made in such form or forms as the Committee will
determine, including, without limitation, cash, Common Shares, other securities,
other Awards, or other property, or any combination thereof, and may be made in
a single payment or transfer, in installments, or on a deferred basis, in each
case in accordance with rules and procedures established by the Committee. Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments. In
accordance with the above, the Committee may elect (1) to pay a Participant (or
such Participant’s permitted transferee) upon the exercise of an Option in whole
or in part, in lieu of the exercise thereof and the delivery of Common Shares
thereunder, an amount of cash equal to the excess, if any, of the Fair Market
Value of one Common Share on the date of such exercise over the exercise price
of such Option for one Common Share times the number of Common Shares subject to
the Option or portion thereof so exercised or (2) to settle other
share-denominated Awards in cash. The Committee may provide for financing by
broker-dealers (including payment by the Company of commissions) and may
establish procedures (including broker-dealer assisted cashless exercise) for
payment of withholding tax obligations in cash or in Common Shares.     (iv)  
Limits on Transfer of Awards.

  (A)   No award (other than Released Securities), and no right under any such
Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution (or, in the case of Restricted Shares, to the
Company) and any such purported assignment, alienation, pledge, attachment, sale
or other transfer or encumbrance will be void and unenforceable against the
Company or any Affiliate.     (B)   Each award, and each right under any Award,
will be exercisable during the Participant’s lifetime only by the Participant
or, if permissible under applicable law, by the Participant’s guardian or legal
representative.

  (v)   Terms of Awards. The term of each Award will be for such period as may
be determined by the Committee; provided, however, that in no event will the
term of any Option exceed a period of ten years from the date of its grant.    
(vi)   Common Share Certificates. All certificates for Common Shares delivered
under the Plan pursuant to any Award or the exercise thereof will be subject to
any stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Common Shares are then listed, and any applicable



--------------------------------------------------------------------------------



 



- 11 -

      federal, state, provincial or territorial securities laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.     (vii)   Delivery of Common
Shares or Other Securities and Payment by Participant of Consideration. No
Common Shares or other securities will be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award Agreement is received by the Company. Such payment may be made
by such method or methods and in such form or forms as the Committee will
determine, including, without limitation, cash, Common Shares, other securities,
other Awards or other property, or any combination thereof; provided that the
combined value, as determined by the Committee, of all cash and cash equivalents
and the Fair Market Value of any such Common Shares or other property so
tendered to the Company, as of the date of such tender, is at least equal to the
full amount required to be paid pursuant to the Plan or the applicable Award
Agreement to the Company.

SECTION 7. AMENDMENTS; ADJUSTMENTS AND TERMINATION. Except to the extent
prohibited by applicable law and unless otherwise expressly provided in an Award
Agreement or in the Plan:

  (a)   Amendments to the Plan. Subject to Section 7(g) and the requirements of
applicable law, rules and regulations, the Board may amend, alter, suspend,
discontinue, or terminate the Plan without the consent of any shareholder,
Participant, other holder or beneficiary of an Award, or other Person, provided,
however, that, subject to the Company’s rights to adjust Awards under Section
7(e) and (f), any amendment, alteration, suspension, discontinuation, or
termination that would impair the rights of any Participant, or any other holder
or beneficiary of any Award previously granted, will not to that extent be
effective without the consent of that Participant, other holder or beneficiary
of an Award, as the case may be. The Board or the Committee may make any
amendments to the Plan without seeking shareholder approval except the following
amendments for which shareholder approval will be required:

  (i)   amendments to the number of Common Shares issuable under the Plan,
including an increase to a fixed maximum number of Common Shares or a change
from a fixed maximum number of Common Shares to a fixed maximum percentage;    
(ii)   amendments to the Plan that increase the length of the period after a
Blackout Period during which an Award may be exercised;     (iii)   amendments
which would reduce the exercise price of an Award or would result in the
exercise price for any Award granted under the Plan being lower than the Fair
Market Value of the Common Shares at the time the Award is granted, except a
reduction in connection with any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin off or other distribution or
other change in the capital of the Company affecting Common Shares;     (iv)  
any amendment expanding the categories of eligible Participant which would have
the potential of broadening or increasing insider participation;     (v)   any
amendment extending the term of an Award held by an insider beyond its original
expiry date except an extension of an Award that would otherwise expire during a
Blackout Period, to 10 days following the end of the Blackout Period;     (vi)  
the addition of any other provision which results in participants receiving
Common Shares while no cash consideration is received by the Company; and    
(vii)   amendments required to be approved by shareholders under applicable law.



--------------------------------------------------------------------------------



 



- 12 -



  (b)   Section 409A of the Code. This Plan will be construed and interpreted to
comply with Section 409A of the Code to the extent required to preserve the
intended tax consequences of this Plan. The Company reserves the right to amend
this Plan to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of this Plan in light of Section 409A of
the Code and any regulations or guidance under that section. In no event will
the Company be responsible if Awards under this Plan result in penalties to a
U.S. Participant under Section 409A of the Code.     (c)   Section 162(m) of the
Code. Performance-based awards to U.S. Participants must be made by an
independent committee. Awards to any Participant whom the independent committee
determines to be a “covered employee” under Section 162(m) of the Code may be
subject to restrictions, including the establishment of performance goals, as
necessary for the Award to meet the requirements set out in the Code for
performance-based compensation.     (d)   Amendments to Awards. The Committee
may waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award previously granted, prospectively or
retroactively; provided, however, that, subject to the Company’s rights to
adjust Awards under Section 7(e) and (f), any amendment, alteration, suspension,
discontinuation, cancellation or termination that would impair the rights of any
Participant or holder or beneficiary of any Award previously granted, will not
to that extent be effective without the consent of the Participant or holder or
beneficiary of an Award, as the case may be.     (e)   Adjustment of Awards Upon
Certain Acquisitions. In the event the Company or any Affiliate assumes
outstanding employee awards or the right or obligation to make future awards in
connection with the acquisition of another business or another corporation or
business entity, the Committee may make any adjustments, not inconsistent with
the terms of the Plan, in the terms of Awards as it deems appropriate in order
to achieve reasonable comparability or other equitable relationship between the
assumed awards and the Awards granted under the Plan as so adjusted.     (f)  
Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
non-recurring events (including, without limitation, the events described in
Section 4(b) or Section 4(c)) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that those adjustments are appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan.     (g)   Termination. The Plan will automatically
terminate on January 1, 2016 unless we elect to terminate it sooner.

SECTION 8. GENERAL PROVISIONS.

  (a)   No Right to Awards. No Employee or other Person will have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Employees, or holders or beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient.     (b)   Delegation. Subject to the terms of the Plan and applicable
law, the Committee may delegate to one or more officers or managers of the
Company or any Affiliate, or to a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee will
determine, to grant Awards to, or to cancel, modify, waive rights with respect
to, alter, discontinue, suspend, or terminate Awards.



--------------------------------------------------------------------------------



 



- 13 -

  (c)   Correction of Defects, Omissions, and Inconsistencies. The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it will deem desirable to
carry the Plan into effect.     (d)   Withholding. The Company or any Affiliate
will be authorized to withhold from any Award granted, from any payment due or
transfer made under any Award or under the Plan or from any compensation or
other amount owing to a Participant the amount (in cash, Common Shares, other
securities, other Awards, or other property) of withholding, taxes or other
amounts payable by the Company, any Affiliate or the Participant and which are
due or payable in respect of an Award, its exercise, or any payment or transfer
under such Award or under the Plan and to take any other action as may be
necessary in the opinion of the Company or Affiliate to satisfy all obligations
for the payment of those taxes. Neither the Corporation nor any Participating
Company shall be held responsible for any tax or other liabilities or
consequences which result from the Participant’s participation in this Plan,
including any employment related taxes or benefit costs, whether or not such
costs are the primary responsibility of the Corporation or any Participating
Company.     (e)   No Limit on Other Compensation Arrangements. Nothing
contained in the Plan will prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation arrangements, and those
arrangements may be either generally applicable or applicable only in specific
cases.     (f)   No Right to Employment. The grant of an Award will not be
construed as giving a Participant the right to be retained in the employ, as an
officer or director or as a Consultant of the Company or any Affiliate. Further,
the Company or an Affiliate may at any time dismiss a Participant from
employment, as an office or director or as a Consultant, , free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.     (g)   Governing Law. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan will be determined in accordance with the laws of the Province of
Ontario and the federal laws of Canada applicable in Ontario.     (h)  
Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award under any law deemed applicable by the Committee, that provision
will be construed or deemed amended to conform to applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, that
provision will be stricken as to that jurisdiction, Person or Award and the
remainder of the Plan and any such Award will remain in full force and effect.  
  (i)   No Trust or Fund Created. Neither the Plan nor any Award will create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, that right will be no greater
than the right of any unsecured general creditor of the Company or any
Affiliate.     (j)   No Fractional Common Shares. No fractional Common Shares
will be issued or delivered pursuant to the Plan or any Award, and the Committee
will determine whether cash, other securities, or other property will be paid or
transferred in lieu of any fractional Common Shares or whether those fractional
Common Shares or any rights thereto will be canceled, terminated, or otherwise
eliminated.     (k)   Headings. Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference. Those
headings will not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision of the Plan.



--------------------------------------------------------------------------------



 



- 14 -



SECTION 9. ADOPTION, APPROVAL, EFFECTIVE DATE AND TERMINATION DATE OF THE PLAN.
The Plan will be adopted by the Board of Directors and the shareholders of the
Company prior to the completion of the Company’s initial public offering (the
“IPO”) and will become effective immediately prior to the closing of the IPO.

